Citation Nr: 0731639	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip injury.

2.  Entitlement to an initial compensable evaluation for 
fungal infection of the feet, onychomycosis.

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for tinnitus is the subject of a separate 
decision with the same docket number).


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1962 to June 1966.

This case was brought to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In addition to the issues which have come before the Board as 
part of the current appeal, service connection is now also in 
effect for coronary artery disease, status post myocardial 
infarction with a 3-vessel coronary artery bypass, associated 
with diabetes mellitus, rated as 30 percent disabling. 

The case was before the Board in July 2003, when it was 
remanded for additional development and re-adjudication.

The case was again before the Board in November 2005 when the 
Board denied entitlement to service connection for residuals 
of a right hip injury; denied an initial evaluation in excess 
of 20 percent for diabetes mellitus; denied entitlement to an 
initial compensable evaluation for fungal infection of the 
feet, onychomycosis; and denied entitlement to an initial 
compensable evaluation for bilateral hearing loss from 
September 26, 1997, to December 10, 2002, and in excess of 10 
percent on and after December 11, 2002.  The issue of 
entitlement to an initial evaluation in excess of 10 percent 
for tinnitus was stayed pursuant to Smith v. Nicholson, 19 
Vet. App. 63 (2005).  At that time, the veteran was 
represented by the Disabled American Veterans (DAV).

The veteran and his new representative, the attorney shown on 
the first page of this decision, took the case on appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).  On 
June 4, 2007, in accordance with a Joint Motion, the Court 
remanded the two issues shown on the first page herein, and 
dismissed the other remaining issues (except with regard to 
tinnitus).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In the 2005 Board decision, the Board held that there was no 
competent evidence which showed that the veteran had a 
chronic right hip disorder while in service; that chronic 
right hip arthritis was manifested to a compensable degree 
within one year following the veteran's separation from 
active military service; or that any current right hip 
disorder, including arthritis, was related to the veteran's 
service.

With regard to the claimed right hip disability, the Joint 
Motion in the Court was to the effect, in pertinent part, 
that the Board had denied the veteran the opportunity for a 
comprehensive VA examination, and specifically, the Board had 
dismissed without adequate consideration the impact of 
various in-service and post-service findings as enumerated 
therein.

The Board notes that this is a case in which the veteran has 
also expressed continuing disagreement with the initial 
rating assignment.  In general, when an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when the current 
appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was 
subject to remission and recurrence.  See Ardison, supra at 
408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) (holding that "it is the frequency and duration of 
the outbreaks and the appearance and virulence of them during 
the outbreaks that must be addressed.").  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.

In the 2005 decision, the Board had also found, in essence, 
that the veteran's onychomycosis was present on the toenails 
of both feet to a moderate degree, but did not result in 
exfoliation, exudation, or itching, and involved less than 5 
percent of his entire body, did not cause disfigurement, and 
had required no more than topical therapy during the past 12-
month period. 

The Board decision was based in part on VA evaluations of 
record.  The Joint Motion averred that all applicable 
provisions of the regulations (before and after revisions 
inclusive of Diagnostic Code 7806) had not been applied 
appropriately; and that again the VA examination was 
inadequate, e.g., that the description had been imprecise as 
to what percentage of the total body was involved, etc.

In both issues, the veteran and his representative asked for 
a new VA examination as part of the Joint Motion. 

The veteran is hereby advised that his cooperation with the 
VARO is necessary, and that there may be consequences of a 
failure to report for any scheduled examination without good 
cause, or failing to assist in providing any other evidence 
deemed necessary, pursuant to 38 C.F.R. § 3.655

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has additional evidence with regard to 
either his right hip or skin disorder, he should provide 
it, and VA should assist as required.

2.  The veteran should be scheduled for an orthopedic 
examination.  The veteran's claims folder, to include 
copies of this Remand and the Joint Motion, must be 
reviewed by the examiner prior to the evaluation of the 
veteran, and such review should be documented for the 
record.  The examiner should:

a.  Determine the nature of his current right hip 
disability;

b.  Opine as to whether it is at least as likely as 
not (i.e., to a degree of probability greater than 50 
percent) that any right hip disability which is 
currently present began during service or is linked 
to any incident of, or finding recorded during 
service, to include findings recorded in the service 
medical records, or whether such an origin or linkage 
is unlikely (i.e., a probability of less than 50 
percent).

c.  Discuss the impact of any of the back and related 
complaints and findings in, and after, service to the 
present time, if any.

d.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find 
in favor of causation as it is to find against it. 

3.  The veteran should also be scheduled for a VA 
dermatological examination, preferably when the service-
connected skin disorder is active.  The veteran's claims 
folder, to include copies of this Remand and the Joint 
Motion, must be reviewed by the examiner prior to the 
evaluation of the veteran, and such review should be 
documented for the record.  The examiner should:

a.  Conduct all testing deemed necessary, and report 
all clinical findings in detail.  In conjunction with 
the examination, the veteran should be asked to 
identify all affected areas and symptomatology in 
terms of frequency, duration, and extent of the 
symptoms.  The number and location of lesions should 
be noted; the shape, color, and extent, including a 
description of the size on each exposed and non- 
exposed affected area, for each of lesion should also 
be noted, as well as the degree of disfigurement, 
functional incapacitation if any, etc.  Color, 
unretouched photos should be taken if appropriate to 
delineate the current symptoms.

b.  Note any exudation, itching, or exfoliation 
shown, as well as the extent of the limitation of 
function of any affected body part.  The examiner 
should record whether the veteran is currently using 
medication, whether it is oral or topical, for any of 
his skin lesions and, if so, the extent to which each 
lesion is ameliorated thereby.  In doing so, the 
examiner should provide a complete rationale for any 
opinion expressed.  The exact dimensions of the 
lesions should be described, and the extent of 
involvement provided in terms of percentage of the 
total body surface.

4.  The case should again then be reviewed by the 
VARO/AMC, with consideration in the case of issue #2 of 
whether a staged rating is appropriate, under Fenderson, 
supra.  The provisions of any alternative diagnostic 
codes for rating skin disabilities, old and new, should 
be utilized.  If the decision remains adverse to the 
veteran, he and his representative should be furnished 
an SSOC concerning all pertinent evidence of record.  
Thereafter, the veteran and his representative should be 
given the requisite opportunity to respond.  The case 
should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The 
veteran need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

